904 N.E.2d 661 (2009)
In the Matter of Constance L. Runner BUEHNER, Respondent.
No. 98S00-0812-DI-651.
Supreme Court of Indiana.
April 10, 2009.

PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission filed a "Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause," advising that Respondent was disciplined by the State of Kentucky and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On December 22, 2008, this Court issued an "Order to Show Cause." Respondent filed a response admitting to the Commission's allegations and consenting to reciprocal discipline. This case is now before this Court for resolution.
Respondent was admitted to practice law in Indiana and in Kentucky. On November 26, 2008, the Supreme Court of Kentucky found Respondent's conduct violated that jurisdiction's rules of professional conduct. For this misconduct, Respondent was suspended from the practice of law in Kentucky for 30 days, stayed subject to compliance with the terms of a one-year probation.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
Being duly advised, the Court suspends Respondent from the practice of law in this state as of the date of this order, stayed subject compliance with the terms of Respondent's probation in Kentucky as determined by the Supreme Court of Kentucky. Respondent shall report to this Court and to the Commission any change in the status of Respondent's probation in Kentucky.
When Respondent is reinstated unconditionally to practice in the foreign jurisdiction, Respondent may file a "Motion for Reinstatement," attaching documents demonstrating such reinstatement, requesting this Court to release Respondent from probation and reinstate Respondent unconditionally to the practice of law in Indiana. Respondent shall remain under probation in Indiana until released from probation by order of this Court.
*662 The costs of this proceeding are assessed against Respondent.
All Justices concur.